Citation Nr: 0520162	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  03-22 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for heat 
exhaustion (claimed as brain damage).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD) and, if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to July 
1969, and from June 19 to August 26, 1975, with service in 
the Republic of Vietnam from July 13 to July 29, 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In his August 2003 substantive appeal, the veteran requested 
to testify at a hearing before a Veterans Law Judge.  
However, in an October 2003 signed statement, he withdrew his 
request to testify at a hearing.  Therefore, all due process 
requirements were met regarding the veteran's request for a 
hearing in connection with his current appeal.

By way of a rather complex procedural history, it is noted 
that, in a July 1977 decision, the Board denied the veteran's 
claim of entitlement to service connection for schizophrenia, 
essentially on the basis that the veteran's schizophrenia had 
pre-existed his second period of active service, and was not 
aggravated thereby.

In a subsequent decision of April 1987, the Board denied the 
veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder, once again on the basis that 
the veteran's schizophrenia had pre-existed his second period 
of active service, with no evidence of any in-service 
aggravation.

After the Board's April 1987 decision, the veteran, for the 
first time, sought entitlement to service connection for 
PTSD, on the basis that he currently suffered from that 
disability, which had its origin in various "stressors" 
occurring during his service in the Republic of Vietnam.  The 
claim was denied and an appeal was perfected, but in a March 
1992 signed statement the veteran withdrew his appeal 
regarding the issue of service connection for PTSD. 




In April 1995, the veteran submitted his initial claim for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 2002) for PTSD, which was denied by the 
RO.  The veteran perfected his appeal as to that claim.

In a January 2000 decision, the Board denied the veteran's 
claim for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for PTSD, claimed to have resulted from 
misdiagnosis and/or mistreatment at VA medical facilities 
during the 1970s, on the basis that the veteran's PTSD 
symptomatology did not result from VA medical treatment and 
the diagnosis of schizophrenia in the 1970s did not 
constitute a misdiagnosis of symptomatology present at that 
time.  The veteran did not seek judicial review of that 
decision of the Board.


FINDINGS OF FACT

1.  An unappealed August 1970 RO decision denied the 
veteran's disability claim for service connection, claimed as 
brain damage.

2.  A July 1977 Board decision denied the veteran's claim for 
service connection for schizophrenia; and an April 1987 Board 
decision denied the veteran's claim for service connection 
for an acquired psychiatric disorder.

3.  An unappealed January 1989 RO decision denied the 
veteran's claim for service connection for PTSD; an 
unappealed RO rating decision in November 1989 declined to 
find that new and material evidence had been submitted to 
reopen the claim; and an October 1990 RO rating decision 
declined to find that new and material evidence had been 
submitted to reopen the claim for service connection for 
PTSD.  The veteran perfected an appeal as to the October 1990 
rating action but, in March 1992, he withdrew his appeal.

4.  The evidence added to the record since the August 1970 
rating decision, which denied service connection for heat 
exhaustion (claimed as brain damage), does not bear directly 
and substantially upon the specific matter under 
consideration regarding service connection for heat 
exhaustion (claimed as brain damage), and is not so 
significant as to warrant readjudication of the merits of the 
claim on appeal.

5.  The evidence added to the record since the October 1990 
RO decision, which declined to find that new and material 
evidence had been submitted to reopen the claim for service 
connection for PTSD, bears directly and substantially upon 
the specific matters under consideration regarding service 
connection for PTSD and is so significant as to warrant 
readjudication of the merits of the claim on appeal.

6.  The competent and objective medical evidence of record 
preponderates against a finding that any currently diagnosed 
PTSD is related to service or any incident of service, or to 
a service-connected disability.


CONCLUSIONS OF LAW

1.  The August 1970 RO rating decision that denied 
entitlement to service connection for heat exhaustion 
(claimed as brain damage) is final, and new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for heat exhaustion 
(claimed as brain damage).  38 U.S.C.A. §§ 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2004).

2.  Evidence received since the January 1989 rating decision 
which denied service connection for PTSD is new and material, 
and the claim for service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5100-5103A, 5106-7, 5108, 7104(b), 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 3.102, 3.159 (2004).

3.  Post-traumatic stress disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

Throughout the course of his appeal, including in a January 
2002 letter from the RO, the appellant has been informed of 
VA's duty to assist him in the development of him appeal.  In 
addition, the appellant was advised, by virtue of a detailed 
July 2003 statement of the case (SOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
entitlement to service connection.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the July 
2003 SOC contained the new duty-to-assist regulation codified 
at 38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

The Board notes that, in a June 2005 written statement, the 
veteran's accredited service representative argues that the 
evidence reflected that the veteran was treated, "apparently 
on an outpatient basis, for an acquired psychiatric disorder 
from 1969 to 1971" but that "these records from the 
University of Connecticut" as to "said psychiatric 
counseling and treatment" are not of record.  However, the 
Board notes that, while an April 1976 VA examination report 
reflects that the veteran participated in group therapy for 
schizophrenia at that time, service connection for 
schizophrenia was denied by the Board in July 1977, and 
service connection for an acquired psychiatric disorder was 
denied in the April 1987 Board decision.  The veteran has not 
alleged that these records in any way address his claims for 
service connection for heat exhaustion (claimed as brain 
damage) or for PTSD.   

Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. winters v. Goober, 
219 F.3d 1375 (Fed. Cir. 2000); Saying v. Lewinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  New and Material Evidence to Reopen Claim of Service 
Connection
for Heat Exhaustion (claimed as Brain Damage)

The RO, in an August 1970 decision, denied the veteran's 
claim for service connection for heat exhaustion (claimed as 
brain damage).  The RO found at that time that the claimed 
disorder was not shown by the most recent VA examination of 
record.  The veteran did not appeal that determination, and 
it became final.  

The evidence of record at the time of the August 1970 RO 
decision which denied service connection for heat exhaustion 
(claimed as brain damage) included the veteran's service 
medical records (SMRs) from his first period of service.  
These records show that, when examined for entry into service 
in November 1967, a neurological abnormality was not 
reported, and the veteran was found qualified for active 
service.  

Additional SMRs including a hospital report, dated from July 
to August 1968, indicate that the veteran had an onset of 
syncope on his first day on field duty in the Republic of 
Vietnam.  He was comatose for approximately one day, but was 
given Thorazine prior to being transferred to medical 
facilities in the Ryukyu Islands.  When he was initially 
hospitalized, a spinal tap was performed and was seen as 
normal, aside from an opening pressure of 25 centimeters of 
spinal fluid.  It was noted in his records that the veteran 
was disoriented for two days after being taken out of the 
Republic of Vietnam.  Nowhere in the record does it state 
that he experienced a convulsion.  

The records further reveal that, when hospitalized an Okinawa 
medical facility, the veteran was alert and oriented, and 
with no neurological deficit.  He complained of mild 
pharyngitis.  An elevated SGOT was the only abnormal 
laboratory finding, along with leukocytosis.  Physical 
examination revealed normal neurologic examination findings.  
An electroencephalogram (EEG) was mildly abnormal because of 
a generalized mild slowing that predominated in the bifrontal 
area.  These findings were considered nonspecific.  Skull X-
rays were unremarkable.  While hospitalized, the veteran was 
treated for tonsillitis.  His hospital course was 
unremarkable, and had no episodes of syncope.  He was given a 
temporary P-3 limited-duty profile because of the possibility 
that he had had a seizure in Vietnam; it was noted that that 
possibility could not be proven, and it was considered 
probably unlikely that he had one.  The final diagnoses were 
heat exhaustion with possible seizures (suspected) and acute 
tonsillitis, treated and resolved.  The veteran was 
discharged to duty.    

When examined in January 1968, the veteran denied a history 
of dizziness or fainting spells or periods of 
unconsciousness, and a neurological abnormality was noted on 
his service examination report.  Upon examination for 
discharge in July 1969, neither a neurologic or psychiatric 
abnormality was noted.

The RO also considered findings in a post-service June 1970 
VA examination report, which noted that the veteran was 
evaluated for residuals of heat exhaustion with cerebral 
manifestations.  The report reflects the veteran's history of 
participating in a field exercise in extreme heat, while 
carrying heavy equipment, in July 1968.  He grew 
progressively weaker and passed out.  He was totally amnesic 
for one to two days, and then had fluctuating consciousness 
and disorientation.  Neurological studies done a few days 
after the acute episode revealed a normal neurological 
examination with slightly elevated spinal fluid and an 
electroencephalogram (EEG) that was reported as mildly 
abnormal because of generalized mild slowing that 
predominated the bifrontal area.  Recovery was noted to be 
complete.  

According to the VA examination report, the veteran recalled 
that, as a child, he had experienced several episodes when he 
almost fainted and one episode when he did faint, all 
occurring after he walked around or played on a hot day.  
Current neurological examination was entirely within normal 
limits in all respects.  The VA examiner diagnosed no 
neurological residuals of heat exhaustion.

The August 1970 RO rating decision was final based upon the 
evidence then of record.  38 U.S.C.A. § 7105.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
August 1970 decision, which was the last final adjudication 
that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, the Hodge decision stressed that under 
the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge, supra, at 
1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's current request to reopen his 
claim was filed in October 2001, the regulations in effect 
since August 29, 2001, are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

As noted, an application to reopen the veteran's current 
claim was received by the RO in October 2001.  The evidence 
added to the record since the August 1970 rating that denied 
the veteran's claim includes service records and VA and non-
VA medical records and examination reports, dated from 1975 
to 1997, some duplicative of those previously considered by 
the RO, lay statements of individuals other than the veteran, 
and the veteran's oral and written statements in support of 
his claim.

Added to the record are four service department telegrams to 
the veteran's family, dated in July and August 1968, advising 
them that he had sustained a central nervous system disorder 
and was in serious condition (in July 1968); and, after he 
was evacuated to Okinawa for treatment, advising his family 
that his prognosis and condition were good and his current 
diagnosis was probably exhaustion (in August 1968).

VA medical records indicate the veteran was hospitalized for 
treatment of paranoid schizophrenia in May 1975.

In June 1975, the veteran was examined for enlistment into 
service.  He did not report a history of psychiatric or 
neurologic problems, a neurological abnormality was not noted 
on examination, and he was found qualified for enlistment.  
He was examined again in July 1975, and a neurological 
abnormality was not reported.  Clinical records indicate 
that, shortly after entering service, the veteran was seen in 
the mental hygiene clinic and wanted out of the U.S. Army.  
The clinical impression was that the veteran was oriented and 
normal, but just wanted to get out of the Army and would do 
anything for discharge.  He was referred to his unit for a 
six-month discharge.  He was discharged in August 1975.

Thereafter, from 1975 to 1977, the veteran was repeatedly 
hospitalized, privately and by VA, for treatment of 
schizophrenia.  The records are not referable to any findings 
of brain damage.

Private medical records dated in 1986 and 1987 reflect the 
veteran's treatment for schizophrenia.  In a June 1986 
written statement, Dr. I.H.N. said he treated the veteran 
since 1985.  Dr. N. noted that in 1975 the veteran underwent 
severe depression which culminated in a schizophrenic break 
that required hospitalization for three years when the 
veteran was nonfunctional.  Thereafter, it was noted, from 
1978 to 1985 the veteran lived a marginal life, and currently 
he was doing well working as a janitor.  Dr. N. supported the 
veteran's goal to return to college.

In a June 1986 written statement, a Vet Center counselor said 
he had been treating the veteran since March 1986, and that 
the veteran could successfully complete college level work.

A September 1990 VA examination report reflects that the 
veteran was oriented, and manifested no disturbance of 
intellectual functioning.  Memory and concentration were 
good.  His ability to think in the abstract and calculate 
were unimpaired.  PTSD was diagnosed.

Later added to the record was a lengthy November 1997 VA 
examination report prepared by a VA psychiatrist and 
psychologist, who reviewed the veteran's medical records and 
reports and examined the veteran.  These psychiatric 
examiners concluded that the veteran did not currently have 
schizophrenia.  The veteran's multiple psychiatric 
hospitalizations starting in 1974 were noted.  It was noted 
that the veteran earned a college degree in 1986 or 1987.  
The Axis I diagnosis was schizophreniform disorder, with 
dissociative episodes; and PTSD, caused by non-service-
connected family dysfunction in childhood and adolescence.

The veteran also submitted several articles from the 
Internet, including Heat Exhaustion (indicating no 
distinction between heat exhaustion and heat stroke and that 
encephalopathy is an essential element of heat stroke, and 
ranges from syncope and confusion to seizures and coma; and 
that permanent neurologic sequelae can develop after heat 
stroke including cerebella ataxia, paresis seizure disorder, 
and cognitive dysfunction); Brain Injury Source, Ask the 
Doctor, Zasler, N.D., M.D., Vol. 3, Issue 3 (discussing 
anoxic brain injury); and Classic heat stroke during the 
Chicago 1995 heat wave, Annals of Internal Medicine, Aug. 1, 
1998, from the University of Chicago hospitals (noting that 
many survivors of a heat wave suffered permanent loss of 
independent function).

In addition, the veteran submitted a copy of a November 2003 
VA Under Secretary For Health's Information Letter regarding 
the long-term effects of heat-related illnesses.  It noted 
that most heat stroke survivors make a full recovery but 10 
to 15 percent have prolonged and/or medical problems, 
including neurological, cognitive and behavior deficits.

The evidence added to the file in the context of the attempt 
to reopen the claim of entitlement to service connection for 
heat exhaustion (claimed as brain damage) essentially fails 
to address the inadequacies of the appellant's claim at the 
time of the prior denial in August 1970.  In this respect, 
the additional evidence submitted does not suggest that the 
veteran had brain damage due to service, and the VA and non-
VA medical records and statements do not support the 
appellant's contentions that such a disorder was incurred in 
or related to his period of active service.

Even assuming, arguendo, that the appellant's claim for 
service connection for heat exhaustion (claimed as brain 
damage) were to be reopened and considered on the merits, the 
claim would still fail.

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of certain organic 
disorders of the nervous system in service, the incurrence of 
such a disorder in service will be presumed if the disease 
was manifest to a compensable degree within one year after 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree.  Id.

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

The veteran contends that he has brain damage due to heat 
exhaustion directly related to active service.  The record 
demonstrates that no brain damage was found in service or on 
separation from service.  Moreover, on VA examinations after 
the veteran's separation from service, there was no showing 
that the veteran had brain damage.  Furthermore, the veteran 
has submitted no evidence to show that he currently has brain 
damage due to heat exhaustion.  The medical literature 
received indicates a possible link between heat exhaustion 
and brain damage, but does not link the veteran's alleged 
brain damage to service.  In short, no medical opinion or 
other medical evidence showing that the veteran currently has 
heat exhaustion residuals (claimed as brain damage) has been 
presented.  Rabideau v. Derwiniski, 2 Vet. App. at 143.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

Although the medical records in this case span nearly forty 
years, they do not document treatment of the claimed 
condition.  They do reflect that, after years of 
hospitalization and treatment, the veteran earned his college 
degree in the mid-1980s.  The records further document that 
findings of the September 1990 VA examination reveal that the 
veteran was mentally oriented and manifested no disturbance 
of intellectual functioning.  His memory and concentration 
were good, and his ability to think in the abstract and 
calculate was unimpaired.  Without a medical opinion 
establishing that the veteran has brain damage that is 
proximately due to, or the result of, the heat exhaustion in 
service, the Board may not find such a connection.  See 
Colvin, supra.

The Board notes that the veteran has repeatedly asserted that 
medical literature supports his contention that heat 
exhaustion has a reasonable connection to brain damage.  The 
Court has held that generic medical literature which does not 
apply medical principles regarding causation or etiology to 
the facts of an individual case does not provide competent 
evidence to establish the nexus element.  See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  However, medical 
treatise information may be regarded as competent evidence 
where "standing alone, [it] discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 
(1998).  In this case, the veteran has not submitted any such 
research for the Board to evaluate.  Nor does the November 
2003 VA information letter support his claim, as it does 
little more that provide basic information about heat-related 
illnesses.   In fact, the veteran has not even submitted any 
competent medical evidence to document that he currently has 
brain damage.  

Here, as was the case at time of the RO's August 1970 
decision, the medical evidence fails to demonstrate that the 
veteran has heat exhaustion (claimed as brain damage) as a 
result of active military service.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Routen, supra; Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Here, the veteran has not submitted any 
medical opinion or other medical evidence that supports his 
claim.  The evidence now of record fails to show that the 
veteran currently has heat exhaustion (claimed as brain 
damage) related to his period of active military service.  
Thus, if reopened, this claim would be denied.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a); 38 C.F.R. § 3.303, 3.304.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony, because as 
a layperson he is not competent to offer medical opinions.  
The U.S. Court of Appeals for Veterans Claims has made this 
clear in numerous cases.  See, e.g., Espiritu v. Derwinski, 2 
Vet. App. at 495; see also Routen v. Brown, supra.  There is 
no evidence showing, and the veteran does not assert, that he 
has had sufficient medical training to provide competent 
medical evidence as to the etiology of his claimed heat 
exhaustion (claimed as brain damage).  

Consequently, the Board finds that the evidence received 
since the August 1970 RO decision regarding the claim for 
service connection for heat exhaustion (claimed as brain 
damage) is cumulative of the evidence previously considered 
by the RO and not sufficiently significant to warrant 
reconsideration of the merits of the claim on appeal.  As the 
evidence received since the August 1970 RO decision to deny 
service connection for heat exhaustion (claimed as brain 
damage) is not new and material, it follows that the claim 
for service connection for heat exhaustion (claimed as brain 
damage) may not be reopened.

III.  New and Material Evidence to Reopen Claim of
Service Connection for PTSD

The RO, in a January 1989 decision, denied the veteran's 
claim for service connection for PTSD.  The RO found at that 
time that the claimed disorder was not shown by the most 
recent VA examination of record.  The veteran did not appeal 
that determination, and it became final.  

The evidence of record at the time of the January 1989 RO 
decision that denied service connection for PTSD included the 
veteran's SMRs.  Service medical records for the veteran's 
first period of service reflect his treatment for heat 
exhaustion when he was evacuated from Vietnam, but are not 
indicative of any complaints or diagnosis of psychiatric 
disorder.  When he was later examined for discharge in July 
1969, a psychiatric abnormality was not reported.

The June 1970 VA examination report is not referable to any 
findings or diagnosis of a psychiatric disorder.

VA and private medical records, dated from 1975 to 1977, 
reflect the veteran's hospitalizations and treatment for 
neurosis and paranoid schizophrenia.  In June 1975 he was 
examined for enlistment into service, and a psychiatric 
abnormality was not noted.  Several weeks later, he was seen 
in the mental hygiene clinic and requested to be immediately 
discharged, and he was separated from service in August 1975.

In his June 1986 statement, Dr. I.H.N. said he had treated 
the veteran with outpatient psychotherapy since November 
1985.  Dr. N. diagnosed the veteran with paranoid 
schizophrenia, in remission.  It was noted that, in 1975, the 
veteran had suffered severe depression which led to a 
schizophrenic break, followed by three years of 
hospitalization.  Thereafter he lived in a mission for the 
next few years.

As noted above, in an April 1987 decision the Board denied 
the veteran's claim of service connection for an acquired 
psychiatric disorder.

In October 1988 the veteran provided a lengthy written 
statement regarding his alleged stressful events in service 
which included his short stay in Vietnam, for which he said 
he was not properly prepared.  He described exposure to 
mortar and rocket fire in Da Nang and his initial training at 
Parris Island in November 1967 

A December 1988 VA psychiatric examination report notes the 
veteran's medical history in service and his repeated, near 
continuous, hospitalizations from approximately 1974 to 1978.  
Diagnosis was paranoid schizophrenia, residual type.

A VA social and industrial survey performed in December 1988 
reflects that the veteran's mother had died from 
complications after a suicide attempt.  It was noted that she 
drank heavily and attempted suicide previously.  The veteran 
reported that his father was "cold," and that he had felt 
emotionally abused as a child.

In April 1989, the RO received the veteran's request to 
reopen his claim.  The evidence added to the record includes 
his written statements.  In an unappealed November 1989 
rating decision, the RO declined to find that new and 
material evidence was received to reopen the claim for 
service connection for an acquired psychiatric disorder.

In June 1990, the RO received the veteran's request to reopen 
his claim.  The evidence added to record includes the 
veteran's written statements and findings of a September 1990 
VA examination report.  According to the report, the veteran 
said his stressful events in service included his treatment 
for heat exhaustion, and observing a fellow soldier hauled 
away by military police.  The examiner noted the veteran's 
history of hospitalizations and said it was difficult, in 
retrospect, to be sure about the diagnosis of schizophrenia.  
Upon mental status examination, the Axis I diagnosis was 
moderate PTSD.  The VA examiner commented that the veteran's 
stressor, which seemed to have been chiefly responsible for 
the symptoms that could be called PTSD, was rather unusual.  
In the VA examiner's opinion, the veteran's failure and acute 
illness (mysterious, confusing, and scarring in a emotional 
sense) were as worthy of being considered a significant 
enough stressor to be compatible with the diagnosis of PTSD.  
It was also noted that the veteran was significantly 
predisposed, and that not all his symptoms were attributed to 
PTSD.  

In an October 1990 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for PTSD.  The RO 
found at that time that the veteran failed to provide 
evidence of a stressful incident of such severity as to cause 
or create symptoms of PTSD.  The veteran perfected a 
substantive appeal as to the RO's determination but, in a 
March 1992 written statement, he withdrew his appeal.  

The January 1989 RO rating decision was final based upon the 
evidence then of record.  38 U.S.C.A. § 7105.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. at 145.  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. at 273.  In the present case, this means that the 
Board must look at all the evidence submitted since the 
October 1990 decision which was the last final adjudication 
that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
See Hodge v. West, 155 F.3d. at 1356.  Evidence that is 
solely cumulative or repetitious in character will not serve 
as a basis for reconsideration of a previous decision.  
Furthermore, the Hodge decision stressed that under the 
regulation new evidence could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra, at 1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a)).  Since the veteran's current request to reopen his 
claim was filed in October 2001, the regulations in effect 
since August 29, 2001, are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

As noted, an application to reopen the veteran's claim was 
received by the RO in October 2001.  Evidence added to the 
record includes VA and non-VA medical records and examination 
reports, dated from 1991 to 1997, some duplicative of those 
previously considered, and the veteran's written statements 
in support of his claim.

Also added to the record is a March 1991 written statement 
from E.M., a social worker who believed the veteran had a 
legitimate stressor identified as service in Vietnam, and 
said that the specific incident was difficult to identify.  
It was noted that the July 1968 operation was traumatic for 
the veteran.  It was noted that the veteran had no problems 
prior to entering service in 1968 and then was repeatedly 
hospitalized, and was diagnosed with PTSD.

March 1991 records from a VA social worker indicate the 
veteran had PTSD from Vietnam experiences.

During a March 1991 personal hearing at the RO, the veteran 
indicated he was in Vietnam briefly before falling ill.  It 
was noted that the diagnosis of schizophrenia was later 
changed to PTSD.

In a December 1993 psychiatric evaluation, M.R., M.D., noted 
the veteran's description of intrusive memories of 
psychiatric hospitalizations, with hypervigilance and 
feelings of detachment.  It was noted that after service in 
1969 the veteran returned to college at the University of 
Connecticut for approximately one and one half years, then 
worked as a security guard from 1971 to 1972.  In 1974 he 
received psychiatric medical treatment.  Dr. R. said there 
was no current evidence of schizophrenia, and attributed the 
veteran's hospitalizations in the mid-1970s to developmental 
difficulties related to childhood and military experiences.  
The Axis I diagnosis was PTSD.  

In a March 1995 written statement, a VA readjustment 
counseling therapist said he had treated the veteran since 
1991, and that a psychiatrist had diagnosed PTSD.

In another March 1995 statement, L.F.-P., a social worker, 
diagnosed PTSD in response to a near-death experience the 
veteran survived as a veteran in Vietnam and the trauma 
caused in response to medical treatment, hospitalization, and 
diagnosis as a schizophrenic.  In a May 1996 statement, she 
said that the veteran's near-death experience in service and 
subsequent medical treatment for schizophrenia had caused his 
PTSD.

Also added to the record is a November 1997 VA psychiatric 
examination report prepared by a board of two psychiatric 
examiners, a psychiatrist and a psychologist, who reviewed 
the veteran's medical records and examined him.  It was noted 
that the veteran's psychiatric hospitalizations had started 
in 1974, and the veteran noted the changed diagnosis from 
schizophrenia to PTSD.  Upon clinical evaluation, it was 
noted that the veteran came from a very dysfunctional family, 
and was a prime candidate for PTSD.  When released from 
service, he had returned to his dysfunctional family and its 
various stressors.  He had suffered a psychotic episode 
related to family stress.  He was not medication compliant, 
and may have prolonged his psychotic experiences but, 
ultimately, stabilized with clear symptoms of PTSD related to 
his family experiences.  The VA medical examiners concluded 
that the veteran did not currently have schizophrenia.  The 
correct diagnosis appeared to be schizophreniform disorder 
with PTSD which was non-service-connected, probably the 
result of early childhood and adolescent experiences.  The 
veteran did not complain of any experiencing of any event in 
Vietnam service that was outside the range of usual human 
experience there.  It was noted that his Vietnam experiences 
would not be expected to cause marked distress to anyone 
present, nor did his experiences constitute a serious threat 
to his life or physical integrity at the time.  The Axis I 
diagnoses were schizophreniform disorder with dissociative 
episodes, PTSD caused by non-service-connected family 
dysfunction in childhood and adolescence and history of 
polysubstance abuse in the remote past, now in remission

In January 2000, the Board denied the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
PTSD, claimed to have resulted from misdiagnosis and/or 
treatment at various VA medical facilities during the 1970s.

As noted above, the veteran has asserted that he has PTSD, 
and that the disorder had its origin during his period of 
active service.  His service medical records, however, are 
entirely negative for any reference to complaints of, or 
treatment for PTSD. 

The evidence received since the October 1990 RO decision 
consists of VA and non-VA private medical records, 
examination reports and physician's statements, and the 
veteran's oral and written statements.  The more recent 
medical records and the veteran's statements, including the 
1991 and 1995 social workers' statements, Dr. R.'s December 
1993 evaluation, and the November 1997 VA examination report 
include diagnoses of PTSD, and indicate that the veteran's 
PTSD may possibly be due to traumatic events in service.  
That evidence is new, and does bear directly on the question 
of whether the veteran has PTSD related to active military 
service.  In the Board's opinion, this evidence provides a 
more complete picture of the veteran's disability and its 
origin, and thus does bear directly and substantially upon 
the specific matters under consideration and is so 
significant as to warrant reconsideration of the merits of 
the claim on appeal.  See Hodge, supra.  Thus, this evidence 
is new and material, and we may reopen the veteran's claim of 
entitlement to service connection for PTSD.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the Board must consider 
the veteran's claim for service connection for PTSD on a de 
novo basis.

IV.  Service Connection for PTSD

As noted above, under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. 
§ 3.303, a veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  In addition, the law provides 
that, where a veteran served ninety days or more of active 
military service, and a psychosis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
at 314.  "[A] veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d at 1353.

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. at 49.  It is equally 
clear, however, that the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. at 495.  
See also Routen v. Brown, 10 Vet. App. at 186.

The veteran has also asserted that he has PTSD related to 
active military service.  In order for a claim for service 
connection for PTSD to be granted, there must be: (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between the current symptoms and one or more in- 
service stressors; and (3) credible supporting evidence that 
the claimed in-service stressor(s) actually occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and a claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004); see also Cohen v. 
Brown, 10 Vet. App 128 (1997).

The veteran has contended that service connection should be 
granted for PTSD.  Although the evidence shows that the 
veteran currently has been diagnosed with PTSD, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  On 
the other hand, the record reflects that a psychiatric 
abnormality was not noted on separation from service, and the 
first post-service evidence of record of PTSD is from 1990, 
nearly 15 years after the veteran's separation from service.  

The Board acknowledges that the record is replete with 
medical evidence documenting the veteran's multiple VA and 
non-VA hospitalizations during the 1970s, when he was treated 
for schizophrenia that was evidently re-diagnosed as PTSD in 
1990.  Nevertheless, in November 1997, a VA psychiatrist and 
psychologist reviewed the veteran's extensive medical history 
and examined him, and concluded that he likely had PTSD that 
was the result of early childhood and adolescent experiences, 
unrelated to his experiences during active military service.  
In summary, no medical opinion or other medical evidence 
relating the veteran's PTSD to service or any incident of 
service has been presented.

Moreover, the SMRs document that the veteran was in Vietnam 
for a very brief number of days in July 1968, when he 
experienced heat exhaustion and was evacuated out of the area 
for medical treatment.  He did not receive any combat-related 
decorations or awards.  The medical evidence of record 
reflects that the veteran has variously claimed that his 
stressful events in service include having his heat 
exhaustion in service that he saw as a near-death experience, 
and being misdiagnosed with schizophrenia.  He also reported 
exposure to mortar and rocket fire in service.

While the 1991, 1995, and 1996 written statements from social 
workers related such events to the PTSD, the November 1997 VA 
psychiatric evaluation report indicates that the veteran did 
not appear to suffer from PTSD due to experiences during 
military service.  Rather, the VA examiners associated the 
diagnosed PTSD with pre-service experiences during the 
veteran's childhood and adolescence.  Thus, even accepting 
the stressor contentions of the veteran, PTSD is not shown by 
the medical evidence.  See Colvin; Owens; and Evans, supra.

Accordingly, as it has not been shown that the veteran has 
PTSD related to active military service, service connection 
for PTSD must be denied.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. §§ 3.303, 3.304.  The evidence is not so evenly 
balanced that there is reasonable doubt as to any material 
issue.  38 U.S.C.A. § 5107.


ORDER

New and material evidence having not been submitted, the 
appellant's application to reopen the claim of entitlement to 
service connection for heat exhaustion (claimed as brain 
damage) is denied.

Service connection for post-traumatic stress disorder is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


